Citation Nr: 0024480	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  99-08 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a higher evaluation for status post 
residuals of herniated nucleus pulposus of L5-S1 with 
posterior lumbar inter body fusion, currently evaluated as 20 
percent disabling.

2.  Entitlement to a higher evaluation for status post 
residuals of an osteotomy of the third metatarsal head of the 
right foot with painful callus, currently evaluated as 
10 percent disabling.

3.  Entitlement to a higher (compensable) disability 
evaluation for status post excision residuals of plantar wart 
on the left foot.

4.  Entitlement to a higher (compensable) disability 
evaluation for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
October 1998.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision of the Jackson, 
Mississippi, Department of Veterans (VA), Regional Office 
(RO) which, in pertinent part, granted service connection and 
assigned a 20 percent disability evaluation for status post 
residuals of herniated nucleus pulposus of L5-S1 with 
posterior lumbar interbody fusion.  Service connection and 
noncompensable disability evaluations were established for 
status post residuals of an osteotomy of the third metatarsal 
head of the right foot with painful callous, status post 
excision residuals of plantar wart on the left foot, as well 
as bilateral hearing loss disability.

The veteran presented testimony at a personal hearing held by 
the Hearing Officer (HO) at the local VARO in June 1999.  The 
HO subsequently granted entitlement a disability evaluation 
of 10 percent for service-connected right foot disorder in a 
December 1999 decision and supplemental statement of the 
case.  However, the HO confirmed and continued the denial of 
the other benefits sought.

In his substantive appeal, the veteran raised a claim for 
service connection for disability exhibited by hematuria and 
was afforded VA examination in May 1999.  To date, however, a 
rating decision with respect to this issue has not been 
associated with the claims folder and the matter is referred 
to the RO for appropriate action.  

The veteran's claims for higher disability evaluations for 
status post residuals of an osteotomy of the third metatarsal 
head of the right foot with painful callous and status post 
excision residuals of plantar wart on the left foot are the 
subject of the 'REMAND' appended to the end of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's back disorder is primarily manifested by 
complaints of chronic low back pain with no more than 
moderate limitation of motion.  The resulting neuropathy is 
no more than moderate with recurring attacks.

3.  The veteran's hearing acuity is manifested by an average 
pure tone threshold at 1000, 2000, 3000, and 4000 hertz (Hz) 
of 33 decibels (dB) in the right ear and 29 dB in the left 
ear, with speech discrimination ability of 92 percent in both 
ears.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for status post residuals of herniated nucleus 
pulposus of L5-S1 with posterior lumbar inter body fusion 
have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45 and Diagnostic Codes 5292, 5293, 5295 (1999).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met, under the rating criteria in 
effect prior to, or on and after June 10, 1999.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.85, 4.86, 4.87, Diagnostic Codes 6100-6110 (1998 and 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims of entitlement to higher disability 
evaluations his low back disorder and bilateral hearing loss 
are well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented claims which are 
plausible.  Generally, claims for increased evaluations are 
considered to be well grounded.  Claims that conditions have 
become more severe are well grounded where the conditions 
were previously service-connected and rated, and the claimant 
subsequently asserts that higher ratings are justified due to 
increases in severity since the original ratings.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  When a question arises as to which of 
two evaluations shall be assigned, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (1999).

VA also has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issue raised in the record and to explain the 
reasons used to support the conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  These regulations 
include, but are not limited to, 38 C.F.R. § 4.1 (1999), that 
requires that each disability be viewed in relation to its 
history and that there be an emphasis placed upon the 
limitation of activity imposed by the disabling condition, 
and 38 C.F.R. § 4.2 (1999) which requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.10 (1999) states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  These requirements for the 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decision based upon a single, incomplete or inaccurate report 
and to enable VA to make a more precise evaluation of the 
disability level and any changes in the condition.

As a preliminary matter, the Board observes that the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that there is a 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Court noted that a claim for increased rating is 
a new claim, which is based upon facts different from those 
relied upon in a prior final denial of the veteran's claim.  
Original claims are, as matter of law, those placed into 
appellate status by virtue of a NOD expressing disagreement 
with the initial rating awards and never ultimately resolved 
until the Board decision on appeal.  See Fenderson at 125 
(citations omitted).  At the time of an initial rating, 
"separate ratings can be assigned for separate periods of 
time based on the facts found," a practice known as "staged" 
ratings."  See Fenderson at 126 (citing 38 C.F.R. §§ 3.400, 
3.500).  The issues before the Board involve initial ratings.

The Court has also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based upon functional loss due to pain on use 
or due to flare-ups under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  Therefore, consideration of 38 
C.F.R. §§ 4.40 and 4.45 is appropriate unless the veteran 
receives the maximum schedular evaluation.  VAOPGCPREC 36-97 
(O.G.C. Prec. 36-97); Johnston v. Brown, 10 Vet. App. 80 
(1997).

Under the applicable regulations, disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part or all of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45 (1999).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b) (West 1991).

i.  Herniated Nucleus Pulposus

In the instant case, the veteran may be rated under either 
Diagnostic Code 5292 or 5293, but not both, as both are based 
upon limitation of motion, and to do so would constitute 
evaluation of identical manifestations of the same disability 
under different diagnoses.  Therefore the veteran will be 
rated under the diagnostic code which produces the higher 
rating, if that diagnostic code better reflects the extent of 
the veteran's disability.  38 C.F.R. § 4.7 (1999); VAOPGCPREC 
36-97 (O.G.C. Prec. 36-97).

Under the applicable criteria, a 20 percent evaluation is 
warranted for moderate intervertebral disc syndrome.  A 40 
percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc) and 
little intermittent relief.  38 C.F.R. Part 4, Diagnostic 
Code 5293 (1999).

Moderate limitation of motion of the lumbar segment of the 
spine warrants a 20 percent evaluation.  A 40 percent 
evaluation is assigned for severe limitation of motion.  38 
C.F.R. Part 4, Diagnostic Code 5292 (1999).

The application of the words "moderate," and "severe" are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6 (1999).  In evaluating 
the veteran's musculoskeletal impairments, the Board is 
cognizant of its responsibilities under the Schedule for 
Rating Disabilities.  38 C.F.R. § 4.71 et seq. (1999).

The Board notes that the veteran's SMRs show that he was 
treated on occasion for mechanical low back pain with 
degenerative disc disease at L5-S1.  In the months prior to 
his military retirement, the veteran underwent posterior 
lumbar interbody fusion.  He reported a 50 to 60 percent 
improvement postoperatively, but continued to complain of low 
back pain and stiffness, as well as left buttock discomfort 
and slight weakness in the left psoas quad as compared with 
the right.

The veteran was afforded VA orthopedic examination in 
December 1998, two months following military retirement.  
Physical examination, in pertinent part, indicated that he 
was well developed and well nourished.  His gait was normal, 
and he had a well-healed lumbar scar.  Range of motion was 
achieved to 50 degrees of flexion, with extension to 15 
degrees, right lateral bending to 25 degrees and left lateral 
bending to 20 degrees.  Axial compression caused no pain.  
Simulated rotation, which involved no stress to the back, 
also brought forth complaint of pain.  Straight leg raising 
on the right caused low back pain at 80 degrees.  Straight 
leg raising of the left, in the supine position, caused low 
back pain at 50 degrees.  In the sitting position, straight 
leg raising was painless to 90 degrees bilaterally.  Deep 
tendon reflexes were active and equal in the knees and ankles 
bilaterally.  The veteran could walk on his heels and toes 
without difficulty.  He could squat and arise from the 
squatting position without assistance.  The veteran also had 
diminished sensation in the left lower extremity, in a 
stocking-like distribution, from just above the left knee to 
his toes.  There was no detectable weakness in the lower 
extremities.  He could also walk on his heels and toes 
without difficulty.  The circumference of his legs were 
equal, indicating that he had no atrophy.  X-rays of the 
lumbar spine revealed that there were two cylindrical metal 
cages in the L5-S1 disc, parallel to one another.  There was 
no evidence of motion about either cage.  The diagnoses 
included status post L5-S1 fusion.

VA treatment records developed in March and July of 1999 show 
continued treatment for low back pain with mild diffuse 
weakness of the left lower extremity.

During the course of his June 1999 personal hearing, the 
veteran testified that he has back pain all of the time for 
which he takes two medications.  He noted that he had back 
surgery to fuse the vertebrae and was told not to lift too 
much after the surgery.  He noted that the disability has 
affected his personal life insofar as he is unable to play 
basketball with his sons.  He indicated that he went in for 
physical therapy a couple of times, but was really only doing 
exercises which already performed at home.  He also indicated 
that he wears a back brace at least five days per week and 
sleeps in it most of the time.  The veteran  maintained that 
he had learned to deal with the disorder by consciously 
moving very slowly and being very careful when he gets up and 
when he turns.

After careful review of the veteran's contentions and the 
evidence of record, the Board is unable to find that a 
disability evaluation in excess of 20 percent is merited for 
the veteran's status post residuals of herniated nucleus 
pulposus of L5-S1 with posterior lumbar inter body fusion 
under Diagnostic Code 5293.

As noted above, a higher rating under Diagnostic Code 5293 
requires severe symptomatology with recurrent attacks and 
little intermittent relief.  During medical examinations, the 
veteran has consistently complained of back pain without 
radiation and left thigh numbness.  He further asserted that 
he had to take two medications and sleep in a back brace five 
times a week on account of his disability.

However, despite his subjective complaints, the evidence of 
record demonstrates the veteran's low back disorder is 
productive of no more than moderate limitation of motion with 
mild diffuse weakness of the left lower extremity.  VA 
examination of the veteran in December 1998 revealed that he 
had a normal gait with a level pelvis and no scoliosis.  Deep 
tendon reflexes were active and equal in the knees and 
ankles.  Although pain was elicited on straight leg raising 
and he had diminished sensation in the left lower extremity, 
there was no discernible weakness or muscle atrophy.  He 
could squat and arise from squatting without difficulty, as 
well as walk on his heel and toes without difficulty.  As 
such the medical evidence of record does not show that the 
veteran's low back symptomatology equates to or approximates 
severe disability under Diagnostic Codes 5292 and 5293.

The preponderance of the evidence is also against a higher 
evaluation based on functional loss due to pain on use or due 
to flare-ups, as the veteran's complaints of pain and 
dysfunction are not supported by adequate pathology.  The 
veteran has no complaints of significant flare-ups on recent 
evaluation and there is no showing of significant weakness, 
atrophy or deformity in the back or lower extremities.  The 
Board notes that a lay person can provide evidence of visible 
symptoms.  See Dean v. Brown, 8 Vet. App. 449, 455 (1995); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, VA 
regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40 (1999); see also Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991).  Here, the objective neurological 
findings discussed above are clearly less than severe and a 
higher rating based on functional loss due to pain on use or 
due to flare-ups is not warranted.


ii.  Bilateral Hearing Loss

The regulations governing the evaluation of hearing loss were 
changed during the course of the veteran's appeal.  These 
changes became effective June 10, 1999.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant will apply unless Congress provided 
otherwise or permitted the Secretary of the VA to do 
otherwise and the Secretary did so.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).

In this regard, a recent opinion of the VA Office of General 
Counsel held that when a provision of the VA Rating Schedule 
is amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
claimant.  It may be necessary for the Board to separately 
apply the pre-amendment and post-amendment version of the 
regulation to the facts of the case in order to determine 
which provision is more favorable, unless it is clear from a 
facial comparison of both versions that one version is more 
favorable.  If the amended regulation is more favorable to 
the claimant, then the retroactive reach of the regulation is 
governed by 38 U.S.C. § 5110(g), which provides that VA may, 
if warranted by the facts of the claim, award an increased 
rating based on a change in law retroactive to, but no 
earlier than, the effective date of the change.  Accordingly, 
the Board should apply the amended regulation to rate the 
veteran's disability for periods from and after the effective 
date of the amendment.  The Board should apply the prior 
version of the regulation to rate the veteran's disability 
for any period preceding the effective date of the amendment.  
VAOPGCPREC 03-2000 (Apr. 10, 2000).

In the instant case, the HO had the opportunity to evaluate 
the veteran's claim under the new regulations.  The veteran 
was provided with a copy of these new regulations in the HO's 
December 1999 decision and supplemental statement of the 
case.  Therefore, the Board is able to evaluate this claim 
under the new regulations without prejudice to the veteran, 
and will proceed with consideration of the appeal.  Bernard 
v. Brown, 4 Vet. App. 384, 393 (1993).

Under the regulations in effect prior to June 10, 1999, the 
evaluations of defective hearing range from zero percent to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  38 C.F.R. § 4.85 (1998).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (1999).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(1999).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  38 C.F.R. § 
4.86(b) (1999).

The veteran's July 1998 retirement examination reflects that 
he had pure tone thresholds of 25, 25, 35 and 45 decibels for 
the right ear at the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  The pure tone thresholds for the left ear were 
35, 25, 40 and 40 decibels at the same frequencies.

The veteran was thereafter afforded a VA audiological 
examination in December 1998.  He had pure tone thresholds of 
30, 25, 40 and 35 decibels for the right ear at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz.  The pure 
tone thresholds for the left ear were 30, 20, 30 and 35 
decibels at the same frequencies.  The average pure tone 
threshold for the right ear was 33 decibels, and speech 
discrimination was 92 percent.  The average pure tone 
threshold for the left ear was 29 decibels, and speech 
discrimination was 92 percent.

During the course of his June 1999 personal hearing, the 
veteran testified that he primarily copied Morse Code, using 
a headset for 8-hours per day, during most of his 20-years in 
the military.  He stated that he had problems with background 
noises, conversing with his spouse and children, as well as 
hearing the doorbell.  He further noted that he has to use an 
amplified handset for his telephone.

Under the criteria in effect prior to, or on and after June 
10, 1999, the December 1998 VA audiometric tests, conducted 
two months following military retirement, reflect level "I" 
hearing of the right ear and level "I" hearing for the left 
ear.  When applied to the tables within the regulations, this 
merits a zero percent evaluation.  38 C.F.R. § 4.85, Code 
6100 (1998 and 1999).  Therefore, the preponderance of the 
evidence is against the veteran's claim.  The revised 
criteria are more liberal to the extent that they allow use 
of an alternative Table for purposes of exceptional patterns 
of hearing loss.  See 38 C.F.R. § 4.86.  However, the 
veteran's hearing loss does not fit either exceptional 
pattern and the revised criteria are not applicable to his 
case.  

The veteran's contention that his overall hearing acuity has 
decreased is certainly credible.  An appellant is credible to 
testify as to factual matters, such as what symptoms he is 
manifesting at a given time.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  However, the evidence clearly weighs against the 
assignment of a compensable evaluation in this case.  The 
requirements of 38 C.F.R. § 4.85 set out the percentage 
ratings for exact numerical levels of impairment required for 
a compensable evaluation of hearing loss.  The veteran is not 
shown to have a compensable hearing impairment under either 
version of the hearing impairment regulations.  Hence, 
entitlement to a compensable schedular evaluation for 
bilateral hearing loss is not demonstrated.

iii.  Other Considerations

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims for 
higher disability evaluations for status post residuals of 
herniated nucleus pulposus of L5-S1 with posterior lumbar 
interbody fusion and bilateral hearing loss disability.  
Thus, there is no doubt to be resolved in favor of the 
veteran.

In addition, application of the extraschedular provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (1999).  
There is no objective evidence that the veteran's service-
connected low back and bilateral hearing loss disabilities 
present such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).




ORDER

Entitlement to a disability evaluation in excess of 20 
percent for status post residuals of herniated nucleus 
pulposus of L5-S1 with posterior lumbar interbody fusion is 
denied.

Entitlement to a compensable disability evaluation for 
bilateral hearing loss is denied.


REMAND

The Board also finds the veteran's claims for higher 
disability evaluations for status post residuals of an 
osteotomy of the third metatarsal head of the right foot with 
painful callous and status post excision residuals of plantar 
wart on the left foot are well-grounded, meaning plausible, 
and based on a review of the file, there is a further VA duty 
to assist him in developing the facts pertinent to the 
claims.  See 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 
3.159 (1999); Proscelle v. Derwinski, 2 Vet. App. 629, 631- 
32 (1992); Epps v. Brown, 9 Vet. App. 341 (1996), aff'd , 126 
F.3d 1464 (Fed.Cir. 1997), cert. denied, 118 S.Ct. 
2348(1998).

In the instant case, the veteran was afforded VA 
dermatological and orthopedic examinations in December 1998 
wherein the examiners recorded the veteran's history, took 
photographs of his feet and reported x-ray findings 
pertaining to the left foot.  Notwithstanding, the Board 
observes that pertinent findings with respect to the 
veteran's service-connected foot disorders, other than the 
presence of a painful callous, were not indicated.  Although 
the veteran was noted to be able to squat and arise from 
squatting without difficulty, as well as walk on his heel and 
toes without difficulty, the Board is unwilling to 
extrapolate any conclusions as to the nature and severity of 
his foot disorders from these limited findings.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Therefore, 
another examination of the veteran would be of considerable 
assistance to the Board.

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claims, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his 
service-connected foot disorders, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he identifies, 
including VA records, (not already in the 
claims folder) should then be requested. 
All records obtained should be added to 
the claims folder.

2.  The RO should then schedule the 
veteran for VA podiatric examination in 
order to determine the current extent of 
his service-connected status post 
residuals of an osteotomy of the third 
metatarsal head of the right foot with 
painful callous and status post excision 
residuals of plantar wart on the left 
foot.  Therefore, the veteran's claims 
folder should be made available to and 
independently reviewed by the examiner 
prior to examination.  X-rays and/or 
other diagnostic studies should be done, 
as deemed appropriate by the examiner.  
The podiatric examiner must provide a 
thorough description of the veteran's 
foot disabilities, including complete 
ranges of motion studies of the ankle, 
interphalangeal, metacarpal and carpal 
joints, as well as any neurologic 
pathology.  In this regard, the examiner 
must take care to differentiate symptoms 
due to the veteran's the service-
connected and nonservice-connected 
pathologies of the feet.  The examiner is 
asked to provide a detailed description 
of the veteran's surgical/excision scars, 
and state whether any of the scars is 
poorly nourished, ulcerated, tender or 
painful on objective demonstration.  In 
addition, the examiner must render 
objective clinical findings concerning 
the severity of the veteran's service-
connected disorders, to include 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of any nonservice-connected 
disability.  The examination report 
should reconcile the veteran's subjective 
complaints of bilateral foot pain with 
the objective findings on examination.  A 
legible copy of the examination report, 
with a discussion of the salient facts 
and the medical principles involved will 
be of considerable assistance to the 
Board.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
The RO should then re-adjudicate the 
veteran's claims for higher disability 
evaluations for status post residuals of 
an osteotomy of the third metatarsal head 
of the right foot with painful callous 
and status post excision residuals of 
plantar wart on the left foot.

4.  If any of these determinations remain 
adverse to the veteran, the RO should 
furnish the veteran and his accredited 
representative a supplemental statement 
of the case in accordance with 38 
U.S.C.A. § 7105 (West 1991), which 
summarizes all of the evidence and sets 
forth the applicable legal criteria 
pertinent to this appeal.  Thereafter, 
the veteran should be afforded the 
opportunity to respond thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to cooperate by not reporting for examination may 
result in the denial of one or more of his claims.  38 C.F.R. 
§ 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

